Case 1:18-cv-06408-JPO Document 69-1 Filed 04/17/20 Page 1 of 14




                    EXHIBIT A
        Case 1:18-cv-06408-JPO Document 69-1 Filed 04/17/20 Page 2 of 14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

IZAEL GARCIA                                             No.: 1:18-cv-6408 (JPO)
On behalf of himself,
And FLSA Collective Plaintiffs,

                             Plaintiff,

                       - against -

120 MP, LLC
PHILLIPE BERNARD and
MARK S. ALBERTI,

                             Defendants.


                       SETTLEMENT AGREEMENT AND RELEASE

        This Settlement Agreement and Release ( “Agreement”) is entered into by and between
Plaintiffs Izael Garcia, and opt-in Plaintiffs Alfonso Alatorre, Angel Hernandez Merino, Fidel
Dominguez, Gabriel O. Martinez, Leopoldo Sanchez, Luis Bermejo, Miguel Candia Espinobarros,
Miguel Urbano, Antonio Lopez, Tomas Guarchas Tzep, Augustin Perez Martinez, Luis Encalada,
Roque Santiago Hernandez, and Ruben Ministro (“Plaintiffs”), on one side, and 120 MP, LLC
d/b/a Saju Bistro (“Saju Bistro”), Philippe Bernard, and Mark S. Alberti on the other (collectively,
“Defendants”). Plaintiffs and Defendants are collectively referred to in this Agreement as the
“Parties.”

        WHEREAS, on July 16, 2018, Plaintiff Izael Garcia commenced an action against
Defendants by filing a complaint (the “Complaint”) in the United States District Court, Southern
District of New York (the “Court”), Docket No. 1:18–cv–06408 (the “Action”), asserting the
following claims under the Fair Labor Standards Act (“FLSA”) and New York Labor Law
(“NYLL”) and their implementing regulations: unpaid minimum and overtime wage claims under
the FLSA and NYLL; spread-of-hours pay under the NYLL; unlawful wage deductions under the
NYLL; notice and recordkeeping violations under the NYLL; liquidated damages; penalties;
attorneys’ fees; pre and post-judgment interest; and violations of the NYLL’s Wage Theft
Prevention Act (collectively, the “Claims”);

        WHEREAS, Defendants deny all material allegations asserted by Plaintiffs in their
Complaint, deny that Plaintiffs are entitled to recover damages for any Claim asserted in the
Complaint, and have denied and continue to deny that they have violated any law, rule, or
regulation, or committed any wrong whatsoever against Plaintiffs, and state that at all times they
paid Plaintiffs all wages due;

       WHEREAS, on September 16, 2019, the Action was conditionally certified as a Collective
Action under the FLSA;

                                                 1
        Case 1:18-cv-06408-JPO Document 69-1 Filed 04/17/20 Page 3 of 14




       WHEREAS, Alfonso Alatorre, Angel Hernandez Merino, Fidel Dominguez, Gabriel O.
Martinez, Leopoldo Sanchez, Luis Bermejo, Miguel Candia Espinobarros, Miguel Urbano,
Antonio Lopez, Tomas Guarchas Tzep, Augustin Perez Martinez, Luis Encalada, Roque Santiago
Hernandez, and Ruben Ministro each individually opted in to the Action by signing a Consent to
Sue form authorizing Lee Litigation Group PLLC (“Plaintiffs’ Counsel”) to serve as Plaintiffs’
Counsel and “to make decisions on [their] behalf concerning the litigation and any settlement.”

        WHEREAS, the Parties have exchanged extensive information related to the Claims in
this Action, such as payroll, tax, tip, and time records, such that they have adequate information to
assess the appropriateness of this Agreement;

       WHEREAS, the Parties, with counsel, engaged in extensive arm’s-length settlement
negotiations regarding the settlement of the Action, including, without limitation, participating in
an in-person settlement conference at the offices of Plaintiffs’ Counsel on February 3, 2020;

         WHEREAS, the purpose of this Agreement is to dismiss, with prejudice, the Action and
to settle fully and finally, and forever compromise and discharge all Released Claims (as defined
below) that Plaintiffs have or may have against Defendants;

        WHEREAS, the Parties expressly acknowledge that nothing in this Agreement, nor the
fact of the Agreement itself, shall be construed or deemed an admission of liability, culpability,
negligence or wrongdoing of any kind by Defendants;

       WHEREAS, to the extent there may be monies owed to Plaintiffs under the FLSA and/or
NYLL, the Parties acknowledge that there is a genuine good faith dispute over, among other things,
the number of hours worked by Plaintiffs;

        WHEREAS, the Parties have analyzed and evaluated the merits of the claims made against
Defendants and the defenses raised by Defendants in the Action, and based upon that analysis and
evaluation, and recognizing the substantial risks and expense of continued litigation, the Parties
are satisfied that the terms and conditions of this Agreement are fair, reasonable, and adequate,
and that this Agreement is in the best interest of all Parties;

       NOW, THEREFORE, with the intent to be legally bound hereby, and in consideration of
the mutual covenants and promises contained in this Agreement and for other good and valuable
consideration, the sufficiency and receipt of which the Parties acknowledge, the Parties agree as
follows, subject to Court approval pursuant to applicable provisions of federal, state, and/or local
law:

1.     SETTLEMENT PAYMENT, DISTRIBUTION, AND PAYOUT

        a.      Settlement Amount. In full and final settlement of the Action, and in consideration
for the release contained in Paragraph “2” of this Agreement, Saju Bistro agrees to pay Plaintiffs
and their counsel a total gross sum of Eighty Thousand Dollars and Zero cents ($80,000.00) (the
“Negotiated Settlement Payment”) for purposes of settling this Action. Payment of the Negotiated
Settlement Payment is contingent upon the Court approving this Agreement.



                                                 2
        Case 1:18-cv-06408-JPO Document 69-1 Filed 04/17/20 Page 4 of 14




        b.      Calculation of Settlement Amount. Each Plaintiff’s Individual Settlement
Allocation (“Allocation,” collectively “Allocations”) is based on the percentage of his or her
individual damages in comparison to the total damage calculation according to wage and hour
records and information provided by Plaintiffs and Defendants. Defendants take no position with
respect to the Allocation, including, without limitation, whether the Allocation is accurate.

        c.      Attorneys’ Fees and Costs. Plaintiffs acknowledge that the attorneys’ fees and costs
allocated in this Agreement are fair and reasonable in accordance with the Retainer Agreements
and Consents to Sue executed by the Plaintiffs in this case. Defendants take no position with
respect to the Attorneys’ Fees and Costs, including, without limitation, whether the Attorneys’
Fees and Costs are accurate.

       d.      Allocation to Plaintiffs. The Negotiated Settlement Payment to Plaintiffs shall be
Allocated as set forth in Exhibit “B”.

       Plaintiffs will each receive two checks of equal gross amounts as detailed in Exhibit “B”.
One of the two checks shall account for back wages and will be subject to withholdings, for which
a Form W-2 will be issued. The other check paid to each Plaintiff shall be for liquidated damages
for which no withholdings will be made, and a Form 1099 will be issued.

       e.      Payments to Plaintiffs’ Counsel. Defendants shall pay Plaintiffs’ counsel the
balance of the negotiated Settlement Amount by check payable to “Lee Litigation Group, PLLC,”
which shall represent attorneys’ fees and costs, for which no withholdings will be made, and a
Form 1099 will be issued.

        f.      Taxes. For purposes of tax withholding, as set forth in Section 1(b) above, 50% of
the payments to Plaintiffs shall be deemed wage income subject to IRS Tax Form W-4 and 50%
of the payment to Plaintiffs shall be deemed non-wage income in the form of alleged liquidated
damages and interests subject to IRS Tax Form W-9. Defendants shall deduct all appropriate and
necessary taxes from the aforementioned wage payments and shall pay, separately from the
Negotiated Settlement Payment, the applicable employer’s portion of the taxes due. Plaintiffs shall
be responsible for their own share of all taxes, interest, or penalties, if any, due as a result of the
portion of the Negotiated Settlement Payment they each receive as payment under this Agreement.
Defendants shall provide Plaintiffs with all appropriate tax withholding statements, as required by
law. Notwithstanding the foregoing, Plaintiffs are not relying on any information provided by
Defendants, their employees, or their attorneys concerning the tax consequences of payments made
under this Agreement.

        g.    Delivery of Checks. All checks specified above shall be delivered to: Lee
Litigation Group, PLLC, 148 West 24th Street, 8th Floor, New York, NY 10011.

        h.      No Other Payments Due. Except as specifically provided in this Agreement,
Plaintiffs agree that they are not entitled to any other payments for salary, benefits, wages, bonuses,
allowances, compensatory time, severance pay, notice pay, vacations or holidays, accrued leave,
paid leave, or any other form or kind of payment or compensation from Defendants for any work
they performed for Defendants during the relevant time period as defined in the Complaint and the


                                                  3
        Case 1:18-cv-06408-JPO Document 69-1 Filed 04/17/20 Page 5 of 14




Court’s Order conditionally certifying a Collective Action to the date the Parties execute this
Agreement.

2.     Release of Wage and Hour Claims by Plaintiffs

        In consideration of the promises and actions of Defendants set out in this Agreement, and
other good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, except for Defendants’ obligations under this Agreement, Plaintiffs hereby waive,
release, satisfy, and discharge, on their own behalf and on behalf of anyone who could claim by
and through them, Defendants, including their officers, directors, shareholders, members, agents,
attorneys, insurers, representatives, successors, and assigns, of and from any and all claims for
damages, salaries, wages, compensation, statutory damages, unlawful deductions, overtime
compensation, minimum wages, unpaid wages, monetary relief, and any other benefits of any kind,
earnings, back pay, liquidated, statutory, and other damages, interest, attorneys’ fees, and costs,
for the Claims and any other claim brought, or that could have been brought, relating to or arising
from their work performed for Defendants or the facts that gave rise to the Action, under the FLSA,
the NYLL, the WTPA, and/or any local, state, or federal wage statute, code, or ordinance
including, but not limited to, the New York State Hospitality Wage Order, 12 N.Y.C.R.R. Part
146. Nothing contained in this release shall operate to prevent Plaintiffs from providing truthful
information to a governmental agency. However, Plaintiffs shall neither seek nor be entitled to
recovery of any additional damages, monetary or otherwise, as a result of any charges or
proceedings against any Defendant for any claims that are the subject matters of the waivers and
releases set forth herein. Furthermore, this Agreement shall be deemed a full accord, satisfaction,
and settlement of the claims settled, released, and waived herein, and shall constitute a sufficient
basis for immediate dismissal of such claims by Plaintiffs against Defendants except to the extent
that Plaintiffs seek enforcement of the terms of this Agreement.

3.     Approval, Retention of Jurisdiction, and Dismissal

        a.     Approval of Settlement Agreement. The Parties, through counsel, shall present a
fully-executed copy of this Agreement, along with the proposed Stipulation and Order of Dismissal
with Prejudice (the “Order”), which is annexed as Exhibit A, to the Court for review and approval.
Counsel for the Parties shall cooperate and take all necessary steps to arrange for the Court’s
approval of the Agreement and entry of the Order.

        b.     Retention of Jurisdiction. The Parties jointly request that the Court retain
jurisdiction over the Action to enforce the terms of this Agreement.

4.     Non-Admission of Liability

        The Parties recognize and agree that Defendants, as a part of this Agreement, do not admit
any violation of law or any liability to Plaintiffs or to anyone else as a result of or arising out of
the matters set forth in the Complaint in the Action or that could have been raised in the Action,
Plaintiffs’ employment relationship with Defendants, Plaintiffs’ separation of employment with
Defendants, and/or otherwise.

5.     Attorneys’ Fees and Costs

                                                  4
        Case 1:18-cv-06408-JPO Document 69-1 Filed 04/17/20 Page 6 of 14




       The Parties agree that, except as otherwise specifically set forth in this Agreement, each
Party shall bear its own costs and attorneys’ fees incurred in negotiating and preparing this
Agreement and in connection with the Action.

6.     Applicable Law; Forum Selection

        This Agreement shall be governed by and construed in accordance with the laws of the
State of New York without reference to its conflicts or choice of laws principles. The Parties
consent to the jurisdiction of the Court (i.e., the United States District Court, Southern District of
New York) for any litigation concerning or arising out of the terms of this Agreement or the
Parties’ performance of its terms. The Parties agree to request that the Court retain jurisdiction of
the Action for the sole purpose of enforcing the terms of this Agreement. If the Court lacks or
declines to exercise jurisdiction over any such litigation, the Parties consent to the jurisdiction of
the courts of the State of New York in New York County.

7.     Execution in Counterparts; Facsimile Signatures; Force and Effect

       This Agreement may be executed using facsimile signatures, and in counterparts, with the
same effect as if the signatures were original and made on the same instrument. A copy of a Party’s
signature on this Agreement shall be acceptable in any action against that Party to enforce this
Agreement. Facsimile or electronic copies of this Agreement shall be deemed for all purposes to
have the same force and effect as the original hereof.

8.     Plaintiffs’ Representations

        Plaintiffs represent and warrant that they have entered into this Agreement on their own
free will and accord, not subject to coercion or undue influence. Plaintiffs further warrant that they
are satisfied with the legal representation and services received from their attorneys, Lee Litigation
Group PLLC, and believe that the Negotiated Settlement Payment and the Allocations, as set forth
above, represent a fair and reasonable compromise of the disputes in the Action.

        Other than the Action, which Plaintiffs have agreed to dismiss subject to receipt of the
Negotiated Settlement Payment, Plaintiffs represent that they have not commenced, maintained,
or prosecuted any action, charge, complaint, grievance, or proceeding of any kind against any of
the Defendants, that none of the foregoing is currently pending in any court or before any
administrative or investigative body or agency, and acknowledge that this representation
constitutes a material inducement for the Parties to enter into this Agreement.

9.     Entire Agreement

        Each Party acknowledges that, except as expressly set forth herein, no representations of
any kind or character have been made by any other Party or parties, agents, representatives, or
attorneys, to induce the execution of this Agreement. This Agreement constitutes a single
integrated contract expressing the entire agreement of the Parties. There is no other agreement or
understanding, written or oral, expressed or implied, among the Parties concerning the subject
matter set forth in this Agreement.



                                                  5
        Case 1:18-cv-06408-JPO Document 69-1 Filed 04/17/20 Page 7 of 14




10.     Non-Waiver/No Modification

        This Agreement cannot be modified or changed except by a writing signed by the Parties
with specific reference to this Agreement. No delay or omission by any Party in exercising any
right(s) under this Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by a Party on one occasion shall be effective only in that instance and shall not be
construed as a bar or waiver of any right on any other occasion. No provision of this Agreement
may be waived except by a written instrument signed by the Party who is claimed to have waived
a provision.

11.     Interpretation

       a.     Severability. In the event that any provision of this Agreement is held by any court
of competent jurisdiction to be illegal or invalid, the validity of the remaining provisions shall not
be affected; and, the illegal or invalid provisions shall be reformed to the fullest extent possible
to be consistent with the other terms of this Agreement; and, if such provisions cannot be so
reformed, they shall not be deemed to be a part of this Agreement.

       b.    Captions and Headings. The captions or headings of the Sections and paragraphs
of this Agreement have been inserted for convenience of reference only and shall have no effect
upon the construction or interpretation of any part of this Agreement.

12.     Notices

        Any provision of this Agreement that calls for notice to be sent to Plaintiffs or Defendants
shall be sent via email, facsimile, messenger, overnight mail, or first-class mail, and shall be
directed as follows, or to any other address designated in writing:

   If to Plaintiffs:                           If to Defendants:

   C.K. Lee, Esq.                              Phillippe Bernard
   Lee Litigation Group, PLLC                  120 MP LLC d/b/a Saju Bistro
   148 West 24th Street                        120 West 44th Street
   8th Floor                                   New York, New York 10036
   New York, New York 10011
   cklee@leelitigation.com                     With a copy to:

                                               Hillary Raimondi, Esq.
                                               Ali Jaffery, Esq.
                                               Traub Lieberman Straus & Shrewsberry LLP
                                               7 Skyline Drive
                                               Hawthorne, NY 10532
                                               Fax: (212) 434–0105
                                               hraimondi@tlsslaw.com
                                               ajaffery@tlsslaw.com




                                                 6
Case 1:18-cv-06408-JPO Document 69-1 Filed 04/17/20 Page 8 of 14




   April 8, 2020
Case 1:18-cv-06408-JPO Document 69-1 Filed 04/17/20 Page 9 of 14
Case 1:18-cv-06408-JPO Document 69-1 Filed 04/17/20 Page 10 of 14




           EXHIBIT A
       Case 1:18-cv-06408-JPO Document 69-1 Filed 04/17/20 Page 11 of 14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

IZAEL GARCIA                                            No.: 1:18-cv-6408 (JPO)
On behalf of himself,
And FLSA Collective Plaintiffs,

                             Plaintiff,

                      - against -

120 MP, LLC
PHILLIPE BERNARD and
MARK S. ALBERTI,

                             Defendants.

               STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE

       WHEREAS, on July 16, 2018, Plaintiffs filed a Complaint, which asserts claims for, inter

alia, failure to pay minimum and overtime wages, and seeks compensatory, liquidated and

statutory damages under the Fair Labor Standards Act, 29 U.S.C. § 201, et seq. (“FLSA”) and/or

the New York Labor Law;

       WHEREAS, the parties reached a settlement of this action and Plaintiffs’ claims through

arms-length negotiations and have entered into a Settlement Agreement and Release (the

“Agreement”), formally memorializing the parties’ settlement;

       WHEREAS, the terms of the Agreement, which are incorporated herein by reference, have

been reviewed and scrutinized by the Court and are approved and considered a fair and reasonable

resolution of, inter alia, a bona fide dispute over a provision or provisions of the FLSA, the New

York Labor Law, and/or time worked; and

       WHEREAS, this Court shall retain jurisdiction to enforce the terms of the Agreement;
Case 1:18-cv-06408-JPO Document 69-1 Filed 04/17/20 Page 12 of 14




   April 8
Case 1:18-cv-06408-JPO Document 69-1 Filed 04/17/20 Page 13 of 14




             EXHIBIT B
Case 1:18-cv-06408-JPO Document 69-1 Filed 04/17/20 Page 14 of 14




       Plaintiff        Total Due      W-2 Payment   1099 Payment

      Izael Garcia       $15,000         $7,500         $7,500

    Alfonso Alatorre     $1,000           $500           $500

   Angel Hernandez       $1,000           $500           $500
        Merino
   Fidel Dominguez       $1,000           $500           $500

  Gabriel O. Martinez    $1,000           $500           $500

   Leopoldo Sanchez      $1,000           $500           $500

     Luis Bermejo        $1,000           $500           $500

    Miguel Candia        $1,000           $500           $500
     Espinobarros
    Miguel Urbano        $1,000           $500           $500

    Antonio Lopez        $1,000           $500           $500

    Tomas Guarchas       $1,000           $500           $500
         Tzep
     Agustin Perez       $1,000           $500           $500
       Martinez
     Luis Encalada       $1,000           $500           $500

    Roque Santiago       $1,000           $500           $500
      Hernandez
    Ruben Ministro       $1,000           $500           $500




                                   2
